Citation Nr: 1440965	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-07 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to an initial rating in excess of 20 percent for status-post repair of recurrent dislocations of the left shoulder with arthritis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to January 1958.  This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2010 and March 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).

The issue of entitlement to an initial rating in excess of 20 percent for the Veteran's service-connected left shoulder disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability originated during active service.

2.  The Veteran's neck disability originated during active service.



CONCLUSIONS OF LAW

1.  A right shoulder disability was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  A neck disability was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease initially diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

The Veteran has been diagnosed with impingement syndrome of the right shoulder and degenerative disc disease and degenerative joint disease of the cervical spine.  See April 2010 and January 2012 VA examination reports.  The question is whether these current disabilities are related to his active service.

Initially, the Board notes that complete service treatment records (STRs) are not available for the Board's review as they were partially destroyed by fire.  In light of the absence of the complete STRs, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the Board has a heightened duty in a case where the service treatment records are presumed destroyed).  

The partial, damaged, STRs show that the Veteran sought treatment for shoulder trouble in October 1957 with notation of recurrent right shoulder dislocation.  The bulk of this report is illegible due to damage.  Later examination for the purposes of medical board proceedings show recurrent dislocation of the left shoulder, but make no mention of the right.  The remaining available STRs are without notation of the right shoulder or of the neck.

In a December 2009 statement, the Veteran confirmed that he first injured his right shoulder in September 1957 while playing football at Fort Huachuca.  He was treated at the base hospital.  He claims that this injury, coupled with the left shoulder injury, caused a disc in his upper spine (neck) to slip.  At the time of his April 2010 VA examination, the Veteran reported that dislocated the right shoulder twice in 1957, then again in 1995.  The Veteran consistently reported the in-service football injuries in his July 2010 notice of disagreement, as well as at the time of his June 2014 Board videoconference hearing.  Further, the Veteran testified that he also injured his neck playing football.  He recalled that he once experienced a "stinger" while playing football and had to be carried off the field.  The Veteran also reported that he received treatment immediately after his separation from active service from a private physician, but that the private physician is now deceased and the records are, therefore, unavailable.  

The Board finds no reason to question the Veteran's credibility with regard to his recollection of in-service injuries related to his right shoulder and neck, especially in light of VA's observation of the nature of the service-connected left shoulder disability as related to a football-related incident in service.  The question remains, however, whether the established current disabilities of the right shoulder and cervical spine are causally connected to the Veteran's active service.

An April 2010 VA examiner opined that the Veteran's right shoulder condition is not the result of or the same as the shoulder condition he had during active service.  As to the cervical spine, the examiner stated that the current condition is not related to the Veteran's shoulder conditions.  The examiner provided no explanation for these opinions other than to state that the rationale was based upon a review of the medical records, as well as based upon the examiner's medical clinical experience.  The examiner's further explanation was largely incomprehensible.  In particular, the examiner explained, 

...and the evidence reviewed showing the lack of documentation for treatment of his left shoulder conditions and his cervical thoracolumbar spine and also upon the fact that the patient's complaints are not reasonably sequential from each other on the right shoulder and upper back or cervical spine whereas on the left shoulder it seems to be sequential and evolution of his symptoms seems to match the lapse of time between his service conditions and the documented onset of the condition as well as the treatment followed at the time.  My medical/clinical experience has been interpreted on a fair and impartial manner.

Because of the inadequate rationale, the Board has found the April 2010 VA examiner's opinions against the claims to be of little probative value.

The Veteran was reexamined in January 2012, at which time the diagnoses were again confirmed and the examiner similarly found that the right shoulder disability is less likely than not related to the Veteran's active service.  The rationale was that any right shoulder dislocation noted in service was incorrectly noted, as the records otherwise related to a left shoulder injury.  The examiner failed to explain why it is  implausible that the Veteran would experience both right and left shoulder injuries in service.  The examiner further stated that there are no reports of symptoms related to the right shoulder between 1999 and 2009, and, therefore, found that the current recurrent shoulder pain is unlikely shoulder pain from recurrent dislocation.  The Veteran, however, has stated that he experienced symptoms ever since his active service and that he was treated immediately following his separation.  The January 2012 VA examiner also stated that the current cervical spine disability is not related to the service-connected left shoulder disability, because "recurrent shoulder dislocations do not lead to degenerative disc disease of the cervical spine."  No further rationale was provided and no opinion was provided as to direct service connection.  Due to these inadequacies, this report is also of little probative value.  

In June 2014, the Veteran's private treating physician submitted a statement in support of the Veteran's claims.  In particular, the physician noted that he had treated the Veteran for more than fifteen years for frequent problems with his neck pain and bilateral shoulder pain.  He confirmed the Veteran's in-service injuries related to playing football and found that these injuries led to chronic medical problems which now require ongoing treatment with medications like Celebrex for pain and inflammation and Valium as a muscle relaxant.  The physician opined that these ongoing conditions are a direct result of injuries sustained in service.

The Board has considered the medical and lay evidence of record.  The greater weight of the evidence reflects that the Veteran has a current diagnosis of both a right shoulder disability and a cervical spine disability, which are etiologically related to the incidents experienced during active service while playing on the football team.  The record includes private nexus evidence in support of the Veteran's claims, which was based upon an accurate report of the Veteran's history as well as a more than fifteen year treatment history for the claimed disabilities.  As explained above, the VA medical opinions of record are not adequately supported.  Therefore, the Board concludes that the preponderance of the evidence supports the claims.  Accordingly, the Veteran is entitlement to service connection for his right shoulder disability and his cervical spine disability. 


ORDER

Service connection for a right shoulder disability is granted.

Service connection for a neck disability is granted.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim for an initial rating in excess of 20 percent for status-post repair of recurrent dislocations of the left shoulder with arthritis is decided.  

The Veteran, at the time of his July 2010 notice of disagreement, indicated that he was not asked at his April 2010 VA examination to raise his arms, and that is primarily where he contends his limited motion occurs.  He again reported that he cannot raise his arms above chest level and cannot move his arms away from his sides at the time of his June 2014 Board hearing.  He also reported at the hearing that his symptoms have increased in severity since the most recent, January 2012, VA examination.  As the evidence shows that the Veteran's left shoulder disability may be of a greater severity than the January 2012 examination report reflects, the Board finds that a remand to afford the Veteran a current VA examination is in order.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of his service-connected left shoulder disability.  The Veteran's electronic records should be made available to and reviewed by the examiner.  Any indicated evaluations, studies, and tests deemed to be necessary should be accomplished.  

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The rationale for all opinions expressed must also be provided. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


